—Judgment unanimously affirmed. Memorandum: Defendant pleaded guilty to a reduced charge of attempted burglary in the third degree (Penal Law §§ 20.00, 110.00, 140.20) in satisfaction of a superior court information charging him with planning and participating in a residential burglary. As a condition of the plea agreement, defendant waived his right to appeal. The general waiver of the right to appeal encompasses the present contention of defendant that County Court erred in denying his request for youthful offender status (see, People v Franklin, 261 AD2d 900, lv denied 94 NY2d 823; People v Kukavica, 207 AD2d 968, lv denied 84 NY2d 937; see generally, People v Hidalgo, 91 NY2d 733). In any event, we conclude that the court did not abuse its discretion in denying defendant’s request, and we decline to exercise our interest of justice jurisdiction to grant defendant youthful offender status (see, People v Young, 224 AD2d 949). (Appeal from Judgment of Niagara County Court, Hannigan, J. — Attempted Burglary, 3rd Degree.) Present — Pigott, Jr., P. J., Green, Hayes, Kehoe and Lawton, JJ.